Order filed, June 02, 2016.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-15-00781-CV
                                   ____________

                     IN THE MATTER OF I.F.M., Appellant


                 On Appeal from the County Court at Law No 2
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-CJV-019259


                                        ORDER

      The reporter’s record in this case was due November 17, 2015. See Tex. R.
App. P. 35.1. On April 12, 2016, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Kelly Kelly, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Kelly Kelly does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.

                                         PER CURIAM